Citation Nr: 0635619	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for urinary 
incontinence.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right knee 
disorder

7.  Entitlement to service connection for a right arm 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The issues of entitlement to service connection for urinary 
incontinence, a back disorder, and a right knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The available evidence indicates that veteran does not 
have a skin disorder attributable in any way to service.

3.  The available evidence indicates that veteran does not 
have a lung disorder attributable in any way to service.

4.  A psychosis was not manifested within one year of 
discharge from service. 

5.  The veteran's current anxiety is not causally related to 
his period of active duty service. 

6.  There is no medical evidence of record of a right arm 
disorder that is in anyway attributable to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.655 (2006).

2.  A lung disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.655 (2006).

3.  Anxiety was not incurred in or aggravated by the 
veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R §§ 3.303, 3.307, 3.309, 3.304 (2006).

4.  A right arm disorder was not incurred during active 
service, nor is any such disability causally related to 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2002, March 2006, April 2006, and 
July 2006 letters, with respect to the claims of entitlement 
to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2002, March 2006, April 2006, and July 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  
Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2002 prior to 
the adjudication of the claims in January 2003.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 and July 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records, and VA outpatient reports.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a skin disorder, lung granuloma, anxiety, or 
for a right arm disorder.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a skin, lung, 
psychiatric, or right disorder while in service or related to 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Analysis

Skin Disorder
The veteran seeks service connection for a skin disorder.  
Other than the veteran's lay contentions, the record contains 
no indication that the veteran has a skin disorder that is 
causally related to his active service, or any incident 
therein.  Service medical records are absent any indication 
of treatment, complaints of, or a diagnosis of a skin 
disorder.  Upon clinical evaluation for separation in 
November 1967, the veteran's skin was within normal limits.  
Moreover, at that time, he denied any skin diseases.  

Additionally, the post-service medical evidence of record is 
negative for any notations of a skin disorder for years after 
service separation.  It is noted that the veteran testified, 
in August 2006, that he could not remember when his skin 
disorder first appeared or how long he had been suffering 
from it.  The first indication in the record of any skin 
disorder is in July 2002, when the veteran was noted to have 
a rash on his left inner knee, right thigh, and hands.  The 
examiner noted that the scaling on his hands was where he 
used cement.  In October  2002, the veteran was noted to have 
scaly, itchy lesions on his face.  Although the veteran has 
been noted to have occasional skin flare-ups, there is no 
medical evidence of record that provides a nexus to his 
period of service other than as related by the veteran's own 
history.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
skin disorder on a direct basis.

The Board acknowledges that veteran has alleged that his skin 
disorder is related to his service in Vietnam and exposure to 
Agent Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  The medical evidence indicates 
that the veteran did not suffer with any type of chronic 
disease or disability during his military service.  There is 
no medical evidence of any complaints or treatment for any 
type of disability within one year of the veteran's 
separation from active military service in 1967.  The first 
indication of a skin disorder was in 2002.  Additionally, the 
Board notes that rashes and lesions are not a presumptive 
disease associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's skin disorder cannot be 
service connected due to herbicide exposure.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for a skin disorder including as a result 
of exposure to exposure to Agent Orange.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Lung Disorder
The veteran seeks service connection for lung disorder.  The 
veteran alleges that his current lung disorder is 
attributable to his period of service, to include as due to 
herbicide exposure.  Upon review of the medical evidence of 
record, the Board finds that service connection is not 
warranted for a lung disorder.

Service medical records are absent any indication of 
treatment, complaints, or a diagnosis of a lung disorder.  
Clinical evaluation for separation in November 1967 
demonstrated the veteran's lungs and chest  to be within 
normal limits.  Moreover, post-service medical evidence does 
not demonstrate a lung disorder until many years after the 
veteran's discharge from active service and it fails to 
attribute his current disorder to service.  The veteran 
himself testified during an August 2006 hearing that he had 
begun experiencing a lung disorder only in the past five 
years.  Additionally, the medical evidence indicates that the 
first indication of a lung disorder was in June 2002 when a 
chest x-ray revealed lung granuloma, more than thirty years 
after his discharge from service.  

The Board has considered the veteran's lay contentions that 
his current lung disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
evidence of record that provides a nexus to his period of 
service other than as related by the veteran's own history.  
Rather, the evidence indicates that his current lung disorder 
is related to his post-service employment.  In July 2002, a 
VA treatment provider opined that the granuloma was possibly 
attributable to post-service employment exposure or 
infection.  In summary, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a lung disorder on a direct basis.

The Board acknowledges that veteran has alleged that his lung 
disorder is related to his service in Vietnam and exposure to 
Agent Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  The medical evidence indicates 
that the veteran was not diagnosed as having or received 
treatment for a lung disorder during his military service.  
The veteran was first diagnosed as having a lung disorder in 
2002.  Additionally, the Board notes that the veteran's 
current lung disorder, to include lung granuloma and chronic 
obstructive pulmonary disease, is not a presumptive disease 
associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Further, there is no medical evidence attributing 
his current lung disorder to herbicide exposure.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for a lung disorder including as a result 
of exposure to exposure to Agent Orange.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Anxiety
The veteran seeks entitlement to service connection for 
anxiety.  The Board finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
the veteran's anxiety and his period of service.  

Although the veteran has testified that he received treatment 
for anxiety during his period of service, service medical 
records are absent any indication of treatment, complaints, 
or a diagnosis of anxiety.  The veteran did allege upon 
discharge, that he had experienced night sweats, pain and 
pressure in the chest, and frequent trouble sleeping; 
however, he specifically denied any nervous trouble of any 
sort and depression or excessive worry.  Moreover, the 
veteran's psychiatric status was reported to be clinically 
normal on discharge examination in November 1967.  
Additionally, the post-service medical evidence fails to 
reveal a diagnosis of anxiety until July 2002, and there is 
no medical evidence of record that associates the veteran's 
anxiety with his period of military service.  

The Board has considered the veteran's lay contentions that 
his anxiety is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a chronic 
acquired psychiatric disorder in service, continuity of 
symptomatology, or of any corroborated incident in service to 
which his current anxiety is attributed, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for anxiety.

Right Arm
The veteran seeks service connection for a right arm 
disorder, specifically affecting his elbow area.  He alleges 
that he has a current right arm disorder that is attributable 
to his period of service.  The veteran, however, was unable 
to provide testimony as to any injury or incurrence of his 
right arm disorder.  Other than the veteran's lay 
contentions, the record contains no indication that any 
current right arm disorder is causally related to his active 
service, or any incident therein.  Service medical records 
are absent any indication of treatment, complaints of, or a 
diagnosis of a right arm disorder.  Rather, upon separation 
in November 1967, he denied any painful or "trick" shoulder 
or elbow.  Moreover, clinical evaluation demonstrated his 
upper extremities to be within normal limits.   

Additionally, post-service private treatment records, for 
approximately forty years since his discharge from service, 
have been silent as to any evidence of a right arm disorder, 
the first requirement for establishing service connection.  
38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (a service connection claim requires evidence of a 
current disability).  

The Board has considered the veteran's lay contentions, 
including his August 2006 testimony, that he currently has a 
right arm disorder that is related to his period of service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a right arm 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a right arm disorder.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for a skin disorder is denied.

Service connection for a lung disorder is denied.

Service connection for anxiety is denied.

Service connection for a right arm disorder is denied.


REMAND

The veteran alleges entitlement to service connection for 
urinary incontinence, a back disorder, and a right knee 
disorder.  The Board finds that additional evidentiary 
development is necessary before adjudicating the veteran's 
claims.

In August 2006, the veteran testified that he had received 
private treatment for his back and right knee disorders.  The 
veteran has identified Dr. Philistines, in Ft. Lauderdale, as 
one of his private treatment providers.  The RO should make 
an attempt to obtain these records.

Additionally, the veteran should be afforded VA examinations 
in order to secure opinions as to the etiologies of his 
current disorders.  With respect to the veteran's claim of 
entitlement to service connection for urinary incontinence, 
it is noted that the veteran presented with complaints of 
frequent urination in 1967; this was attributed to venereal 
disease.   The veteran has testified that urinary problems 
have been ongoing since his discharge from service.   In July 
2002, he presented with complaints of nocturia, occasional 
incontinence, incomplete emptying, and occasional hesitance.  
The Board finds that a remand is necessary in order to secure 
an opinion as to the relationship, if any, between the 
veteran's current urinary incontinence and his period of 
service.  See 38 U.S.C.A. § 5103A.

As to his claims for service connection for a back disorder 
and a right knee disorder, the veteran alleges that he 
incurred these while working in the supply yard.  During 
service, in September 1966, the veteran presented with an 
eight-month history of knee and low back pain.  Upon 
separation, the veteran alleged that he had experienced 
recurrent back pain.  At that time, the examiner noted that 
the veteran experienced a low back strain or spasm.  
Accordingly, the veteran should be afforded VA examinations 
in order to determine the etiologies of his current back and 
right knee disorders.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all necessary steps 
to obtain all treatment records pertaining 
to treatment for urinary incontinence, a 
back disorder, and a right knee disorder, 
specifically from Dr. Philistines, in Ft. 
Lauderdale.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder

2.  After the foregoing has been 
completed, the RO should schedule the 
veteran for VA examinations to determine 
the nature and etiology of any urinary 
incontinence, back disorder, and right 
knee disorder found to be present.  The 
claims folder should be made available to 
the examiner.  All indicated testing or 
laboratory work should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's urinary incontinence, 
back disorder, and right knee disorder is 
either related to service or had its onset 
during his period of military service.  

3.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


